Determination unanimously annulled, with costs. Memorandum: It is not disputed that absent the proof received at the administrative hearing as the result of the electronic surveillance of telephones in the licensed premises the determination herein may not be sustained. Contrary to the contention of respondent, counsel for the licensee throughout the hearing objected to the receipt of testimony because of the “illegality” of the order authorizing interruption of telephone communications. Moreover, at the adjourned hearing a copy of the order of Syracuse City Court suppressing all evidence obtained from the wiretaps was received in evidence and the findings affirmatively so state. Matter of Finn’s Liq. Shop v. State Liq. Auth. (24 N Y 2d 647) mandates the annulment of the determination. (Review of determination suspending liquor license and forfeiting bond, transferred by order of Onondaga Special Term.) Present — Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Bastow, JJ.